Citation Nr: 1228201	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1969 to August 1973 and from December 1974 to December 1976.  The Veteran's additional service, from December 1976 to August 1981, resulted in a discharge under other than honorable conditions, and is therefore not qualifying service for VA purposes.  This was the subject of unappealed February 1985 and December 2009 administrative decisions.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In an April 2011 decision, the Board remanded the above titled issues for further development.  The Board additionally declined to reopen previously denied claims of service connection for low back and vision disabilities.  These denials are final, and no further question remains for the Board's consideration on those issues.


FINDINGS OF FACT

1.  The Veteran served as a machinist mate and boiler man, and was exposed to excessive noise in the performance of his duties.

2.  Some portion of the sensorineural component of the Veteran's currently diagnosed mixed hearing loss disability is related to in-service noise exposure.

3.  Currently diagnosed tinnitus was not first manifested during the Veteran's period of qualifying active duty service, and the preponderance of the competent and credible evidence is against a finding that such is related to military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While this letter failed to notify the Veteran of the regulations pertinent to the establishment of an effective date and a disability rating, such error is harmless in light of the lack of any grant of service connection; no rating or effective date shall be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, in connection with another claim, the Veteran did receive that notice in an August 2006 letter; he had actual notice and knowledge.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been afforded the Veteran; the most recent VA examiners, in May and June 2011, made all required clinical findings, reviewed an accurate historical record, and offered requested opinions with supporting rationales.  The examinations are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service personnel records related to the Veteran's periods of qualifying active duty service from April 1969 to September 1976 document that he served as a Machinist's Mate and a Boiler technician.  The duties involved in both these positions involved working with machinery, often in close spaces below deck aboard ships; excessive noise exposure in service is established.

The Veteran contends that this noise exposure caused or contributed to the development of current hearing problems.  He has also alleged that a head injury from an in-service fall contributed to hearing problems; at times he has attributed all of his disability to the alleged injury.  However, as the Board found in April 2011, the Veteran did not in fact sustain any head injury during his period of qualifying, good service.  Service treatment records do not document any such injury at any time during any period of service, and the fall described by the Veteran and identified as the source of his alleged injury actually occurred in 1978, during "bad" service, as per service treatment records.  Even then, no head injury is noted; the Veteran severely injured his knees.  Further, the Veteran's claims file is replete with examples of exaggeration, inaccuracy, and outright fabrication by the Veteran.  A documented March 1978 fall down a ladderwell became a 60 or 70 foot plummet from a helicopter while on special operations missions in Vietnam, for example.  The Veteran alleges he was shot in the back during that operation and still had a bullet in his back; records reflect that he was actually in a fight in 1981, during his bad period of service.  X-rays and MRIs also show that there is no bullet currently in his back.  The Veteran reports being confined to a wheelchair over a 14 years period, unable to walk.  While he was dependent on a wheelchair for a time, records, including the Veteran's own statements during the period, show that he could in fact walk to a limited extent, using a cane or crutches; his situation was not as bad as he reported.  With respect to his character of discharge determination, the Veteran had argued that "within a 30 day period,"  his wife left him and both parents died, causing him to go AWOL.  Records from service, including several formal investigation reports and statements by the Veteran, show that his mother died at least a year prior to his father.  The timeline he presented most recently, seeking sympathy and offering an excuse for his AWOL status, was highly inconsistent with the facts. The allegation of a head injury is not credible.

Service treatment records reflect that on examination for entry into service in April 1969, hearing was measured as:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5

-5
LEFT
-10
-10
-5

-10

In September 1971, the Veteran sought treatment for difficulty hearing and pain in the right ear.  Examination showed that his ear canals were blocked by excessive cerumen, or wax buildup.  His ears were irrigated, with improvement in subjective reports of hearing.  No objective testing was performed at the time.  In March 1973, a "special" audiogram was conducted, showing:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
20
15
10
LEFT
30
15
15
10
20

At an August 1973 examination for separation, audiometric results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
20
15
10
LEFT
5
5
5
5
5

The Veteran subsequently reenlisted, and at the December 1974 examination for entry into active duty, an audiogram showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
5
5
5
5
5

Another audiogram was performed in July 1976; a treatment note shows that the following month, in early August, irrigation of the ears was again required due to wax, and the Veteran was fitted for ear plugs.  The audiogram showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
20
30
LEFT
15
2
20
15
35

This was the last audiometric testing within the Veteran's period of good, qualifying service.  However, an October 1976 test given immediately after his reenlistment documents hearing thresholds identical to those in July 1976.  In August 1981, upon the Veteran's discharge from his bad period of service, hearing was measured as:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
5
10
5
LEFT
20
20
15
10
25


At no time do service treatment records document any complaint of or treatment for tinnitus or similar reports of buzzing or ringing of the ears.

At an August 1984 VA general medical examination, the Veteran made no complaints of any hearing acuity problems or tinnitus.  The examiner noted the ears to be normal.  The first complaint of hearing problems noted in the record is a December 1990 VA treatment record, wherein the Veteran reported hearing difficulty and tinnitus since service.  An audiogram was performed, but is not reflected in the record; it showed mild to moderate mixed loss in the right ear and mild to moderate sensorineural loss on the left.  On a January 1991 VA examination request, the Veteran reported that his hearing was "plugged up" and surgery was needed.  Prior claims for benefits include no allegation of or allusion to hearing or tinnitus problems.

Post service VA records document that the Veteran underwent surgery in February 1991 to repair a right ear incudostapedial dislocation; bones of the middle ear were misaligned, resulting in a conductive hearing loss.  The Veteran reported that this was the result of a head injury in a 60 foot fall 15 years prior.  Right ear hearing recovered to some extent following surgery.



March 1991 VA audiometric testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
30
55
LEFT
25
20
15
15
55

In December 1991, VA testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
40
60
LEFT
25
20
10
5
50

At a March 1992 VA examination, hearing tests were performed; exact results are not reported.  Left ear hearing was normal; the right continued to show conductive hearing loss.

March 1993 VA testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
25
25
45
LEFT
25
20
15
5
45

A VA audiometric examination was conducted in April 2006; the claims folder was available and reviewed by the audiologist.  The examiner reported that hearing was normal in 1974 and 1976, and in 1981 was normal except for the 6000 Hz frequency.  Loss in 1991 was "mostly conductive" bilaterally.  The Veteran reported bilateral hearing loss and sporadic tinnitus in the right ear.  He described a head injury in the 1970's, in-service and post-service noise exposure, and a history of surgery.  He alleged receiving in-service treatment for ear infections.  Objective testing showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
45
40
40
55
85
96
LEFT
5
5
0
15
55
96

Mild to moderate high frequency sensorineural hearing loss was diagnosed in the left ear.  The right ear showed mild to severe mostly conductive hearing loss.  The audiologist opined that the hearing loss was not related to in-service noise exposure, as hearing in 1974 and 1976 was at "normal hearing levels."  Tinnitus also was not related to noise exposure; with noise induced hearing loss, tinnitus is expected to be constant, not intermittent as described.  

A VA ear disease examination was also conducted in April 2006.  The examining otolaryngologist reviewed the claims file.  He noted the 1974 and 1976 testing, which he characterized as normal, as well as 1991 testing showing right ear conductive loss and sloping sensorineural left ear loss.  Significant in-service noise exposure was alleged; the Veteran also reported a head injury from a 60 foot fall in 1977, followed by vertigo and hearing loss.  Ear surgery in 1991 was noted. The Veteran reported that he had experienced tinnitus since service.  On physical examination, the right eardrum was intact, but there was impacted cerumen.  The left membrane was intact and clear.  The examiner opined that the right ear conductive hearing loss was likely related to the alleged 1977 fall injury and subsequent surgery, and were therefore related to service.  The examiner also opined that left ear hearing loss and tinnitus were related to service, as it was shown in 1991 testing, at what the examiner believed was the conclusion of military service.  As there was a history of in-service noise exposure, the conclusions were, he reasoned, consistent with the evidence of record. 

Unfortunately, neither April 2006 examination was adequate for adjudication.  The audiologist failed to discuss or consider the marked increase in puretone thresholds from the start of service in 1969 to testing in 1974.  She also did not discuss 1973 testing.  The otolaryngologist considered an equally incorrect factual record, as he weighed alleged events which occurred during bad service.  Those events have also now been determined to not have occurred as described.  He incorrectly identified the terminal date of the Veteran's service.  Remand for new examinations was directed by the Board in April 2011.

In response, a VA audiological examination was conducted in May 2011.  The claims folder was reviewed.  The record documented exposure to engine and machinery noise; the Veteran additionally alleged combat noise exposure.  He reported post-service recreational exposure, and limited occupational exposure.  No hearing protection was worn.  The examiner noted the Veteran was a poor historian and "much of what he reported could not be supported by documentation in the c-file."  He reported being dropped from a helicopter in Vietnam after being shot.  He could not recall when, but believed it was 1977.  He injured his head in that incident, which caused his hearing loss.  1991 surgery was performed to correct this.  He described constant tinnitus since service.  The Veteran could not recall the exact time of onset.  Audiometric testing showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
50
50
45
60
80
94
LEFT
30
25
30
45
65
98

Left ear hearing loss was mild sloping to severe sensorineural hearing loss; it was sloping moderate to profound mixed loss on the right.  The audiologist commented that hearing was normal at entrance into service, and testing showed fluctuating hearing loss over the years on multiple examinations.  The record established a history of cerumen impaction requiring multiple flushings.  Some of this treatment was associated with the timing of hearing tests, implying a correlation between the wax buildup and hearing shifts.  She noted that the record failed to corroborate many of the Veteran's allegations, and that his report of falling from a helicopter was directly contradicted.  In any case, there was no indication of head injury or hearing damage.  Service records did not mention tinnitus at all.  She opined that hearing loss and tinnitus were less likely than not related to in-service noise exposure.  Cerumen impaction explained the fluctuating hearing loss in service, and she stated that hearing loss was essentially normal at separation.  She does not indicate what she considered the end of service.  As the threshold shifts in service were not permanent and there was no in-service head injury, the current disabilities were not related to service.

In May 2011, the same otolaryngologist who examined the Veteran in April 2006 again saw the Veteran.  The claims file was reviewed.  The examiner noted an aggravation of hearing levels during service from 1969 to 1976.  The examiner also reported that the Veteran had sustained a skull fracture in service, apparently based on reports by the Veteran at the appointment.  The Veteran stated this caused more hearing loss.  The Veteran denied a history of infections, ototoxic medication, or ear surgery.  The Veteran reported constant tinnitus after exposure to "extensive acoustic trauma without protection."  He stated he was exposed to minimal noise after service, and used hearing protection.  On examination, the eardrums were clear and intact.  With regard to sensorineural hearing loss, the audiologist opined that some portion of such was likely due to acoustic trauma in service.  He also opined that the report of constant tinnitus was consistent with acoustic trauma, therefore tinnitus was more likely than not related to in-service noise exposure.

He also discussed the impact of a head injury/skull fracture on hearing loss, and opined that such was the cause of the conductive part of the Veteran's disability.  This discussion and opinion has no probative weight, as it is based upon an event the Board specifically informed the examiner had not occurred as described.  The doctor's reports that he reviewed the claims file are highly questionable.  Fortunately, the examiner generally considered an accurate factual history in rendering other opinions.

Hearing Loss

In-service acoustic trauma is established as consistent with the Veteran's duties during service.  The May 2011 VA otolaryngologist examiner opined that such played some role in causing the sensorineural portion of the Veteran's bilateral hearing loss.  Although the VA audiologist rendered a contrary opinion, her finding was based on the absence of any permanent change in puretone thresholds over service.  However, even though some portion of fluctuation may be due, as she argued, to cerumen impaction, there is still objective evidence of a chronic increase of thresholds from the negative values in April 1969.  In other words, while wax may have made the thresholds artificially and temporarily high, they never returned to their pre-service baseline.  The positive VA medical opinion is therefore uncontradicted.

The preponderance of the evidence supports the Veteran's claim, and, accordingly, service connection for bilateral sensorineural hearing loss is warranted.

This determination in no way implies any finding with regard to evaluation of the service connected disability.  The evidence of record is clear that a conductive portion of the hearing loss is not, and should not be, service connected.  The questions of whether the disability attributable to the two causes can be separated, and what evaluation may be warranted, are not before the Board.

Tinnitus

As with hearing loss, the May 2011 opinion of the VA audiologist is based upon an inaccurate factual premise.  Her opinion regarding tinnitus relies upon the same finding of no in-service worsening of hearing that is not supported by the record.

The May 2011 medical opinion from the otolaryngologist is positive, finding that the Veteran's reports of constant tinnitus were consistent with damage from acoustic trauma.  However, the Board finds that the allegation of constant tinnitus reported by the Veteran in May 2011 is not credible, and hence any opinion based thereon is entitled to no probative weight.

The Veteran is not, as is discussed above, a credible historian.  As with many allegations, the Veteran has provided contradictory accounts of his tinnitus.  In May 2011, he reported his tinnitus was constant, since service.  At the April 2006 audiology examination he described his tinnitus as sporadic, which the doctors agree is not typical of tinnitus related to noise exposure.  Moreover, there is no documentation of tinnitus complaints in service, despite repeated treatment for other ear problems, such was wax buildup and trouble hearing.  Post-service records are similarly silent regarding tinnitus until 1990.  The Veteran then alleged current symptoms, and stated they had existed since service.  This is contradicted by earlier VA records, which note normal ears and no related audiological complaints.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  There is not merely an absence here; there are numerous indicators of the Veteran's lack of credibility, and apparently contradictory medical findings and lay statements.  The subjective lay report of tinnitus since service, while competent, is not credible.

The record establishes that tinnitus, if it in fact is occurring, began well after service and as a sporadic condition is, according to doctors, more consistent with physical trauma than noise exposure.  There is no in-service physical trauma.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


